DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. 
	On pages 7-8 of the amendment, Applicant argued that the slice type condition is a condition to parse the merge_triangle_flag, not the regular_merge_flag.
	While Applicant’s arguments are understood, it is clear from the beginning of table 9 that parsing the regular_merge_flag is also based on merge_idx[x0][y0] and that merge_idx[x0][y0] is based on mege_triangle_flag that is also based on slice_type = = B, as shown in table 3; therefore, the regular_merge_flag is based on slice_type = = B through an indirect relashionship.  

 Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 4-5, 7-12 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al. (US 2022/0021894) hereinafter “CHEN”.
As per claim 1, CHEN discloses a decoding method performed by a decoding apparatus (see fig. 2), the decoding method comprising: 
acquiring, from a bitstream, a combined inter-picture merge and intra-picture prediction (CIIP) enabled flag, a coding unit (CU) skip flag indicating whether a skip mode is applied to a current block (MergeCIIPAllowed taught in table 9, wherein MergeCIIPAllowed=sps_ciip_enabled_flag && current coding block is not coded as skip mode && (block width×block height)>=64 && block width!=128 && block height!=128; see paragraph 0147) and an enabled flag for a partitioning mode (MergeTiangleAllowed taught in table 9) in which prediction is performed by dividing the current block into two partitions (as shown in fig. 2, prediction related info, which includes signaled flags as taught in paragraph 0136, are decoded); 
acquiring a regular merge flag (regular_merge_flag [X0][y0] taught in table 9) from the bitstream based on at least one of a first condition or a second condition being satisfied (based on MergeCIIPAllowed taught in table 9, wherein MergeCIIPAllowed=sps_ciip_enabled_flag && current coding block is not coded as skip mode && (block width×block height)>=64 && block width!=128 && block height!=128; see paragraph 0147.  The limitation is in an alternative form; therefore, only the first condition is examined);
performing inter prediction based on the regular merge flag to generate prediction samples of the current block (as shown in fig. 2, the motion compensation 210 is based on prediction related info); and 
generating reconstructed samples based on the prediction samples (fig. 2, output of summer 214; paragraph 0045),  
wherein the first condition is satisfied based on a condition based on the CIIP enabled flag (based on MergeCIIPAllowed taught in table 9, wherein MergeCIIPAllowed=sps_ciip_enabled_flag && current coding block is not coded as skip mode && (block width×block height)>=64 && block width!=128 && block height!=128; see paragraph 0147), a condition based on the CU skip flag (based on MergeCIIPAllowed taught in table 9, wherein MergeCIIPAllowed=sps_ciip_enabled_flag && current coding block is not coded as skip mode && (block width×block height)>=64 && block width!=128 && block height!=128; see paragraph 0147) and a condition based on a size of the current block being satisfied (based on MergeCIIPAllowed taught in table 9, wherein MergeCIIPAllowed=sps_ciip_enabled_flag && current coding block is not coded as skip mode && (block width×block height)>=64 && block width!=128 && block height!=128; see paragraph 0147), and 
wherein the second condition is satisfied based on a condition based on the enabled flag for the partitioning mode, a condition based on a type of a slice including the current block and a condition based on the size of the current block being satisfied (only the first condition is examined as explained above). 
As per claim 2, CHEN discloses the decoding method of claim 1, wherein for the first condition, the condition based on the size of the current block is that a product of a height of the current block and a width of the current block is 64 or greater (paragraph 0147; MergeCIIPAllowed=sps_ciip_enabled_flag && current coding block is not coded as skip mode && (block width×block height)>=64 && block width!=128 && block height!=128).  
As per claim 4, CHEN discloses the decoding method of claim 1, wherein for the first condition, the condition based on the CIIP enabled flag is that a value of the CIIP enabled flag is 1 (paragraph 0147; MergeCIIPAllowed=sps_ciip_enabled_flag && current coding block is not coded as skip mode && (block width×block height)>=64 && block width!=128 && block height!=128).  
As per claim 5, CHEN discloses the decoding method of claim 1, wherein for the first condition, the condition based on the CU skip flag is that a value of the CU skip flag is 0 (paragraph 0147; MergeCIIPAllowed=sps_ciip_enabled_flag && current coding block is not coded as skip mode && (block width×block height)>=64 && block width!=128 && block height!=128).  
As per claim 7, CHEN discloses the decoding method of claim 1, wherein for the second condition, the condition based on the type of the slice including the current block is that the type of the slice including the current block is a B slice (sps_triangle_enabled_flag && slice_type = = B taught in table 3).  
As per claim 8, CHEN discloses the decoding method of claim 1, wherein for the second condition, the condition based on the partitioning mode enabled flag is that a value of the partitioning mode enabled flag is 1 (MergeTiangleAllowed taught in table 9).  
As per claims 9-12 and 19, the claims are related to an encoding method opposite to the decoding method of claims 1-4 and 7; therefore, arguments analogous to those applied for claims 1-4 and 7 are applicable for claims 9-12 and 19. In addition, CHEN discloses an encoding method disclosed by an encoder (see fig. 1 and paragraphs 0036-0044).
As per claims 16-18 and 20, arguments analogous to those applied for claims 1-4 and 7 are applicable for claims 16-18 and 20.  In addition, CHEN teaches a non-transitory computer-readable storage medium storing a bitstream generated by a method (paragraph 0177).
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482